     Case 6:16-cv-00173-RP-AWA Document 966 Filed 05/28/21 Page 1 of 20



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

JANE DOE 1, et al,                   §
                                     §
       Plaintiffs,                   §   Civil Action No. 6:16-CV-00173-RP-AWA
                                     §
v.                                   §   Consolidated with
                                     §   6:17-CV-228-RP-AWA
BAYLOR UNIVERSITY,                   §   6:17-CV-236-RP-AWA
                                     §
       Defendant.                    §

BAYLOR UNIVERSITY’S REPLY IN SUPPORT OF ITS OBJECTIONS REGARDING
         MAGISTRATE JUDGE AUSTIN’S APRIL 26, 2021 ORDER



                                      Lisa A. Brown
                                      Ryan H. Newman
                                      THOMPSON & HORTON LLP
                                      Phoenix Tower, Suite 2000
                                      3200 Southwest Freeway
                                      Houston, Texas 77027-7554
                                      Tel. (713) 554-6741
                                      Fax (713) 583-7934

                                      Holly G. McIntush
                                      THOMPSON & HORTON LLP
                                      8300 N. MoPac Expressway, Suite 220
                                      Austin, TX 78759
                                      Tel. (512) 615-2350
                                      Fax (512) 682-8860

                                      Julie A. Springer
                                      Sara E. Janes
                                      Geoff Weisbart
                                      Mia A. Storm
                                      WEISBART SPRINGER HAYES LLP
                                      212 Lavaca Street, Suite 200
                                      Austin, Texas 78701
                                      Tel. (512) 652-5780
                                      Fax (512) 682-2074

                                      Attorneys for Baylor University
      Case 6:16-cv-00173-RP-AWA Document 966 Filed 05/28/21 Page 2 of 20



TO THE HONORABLE JUDGE PITMAN:

        Defendant Baylor University (“Baylor”) files this Reply in Support of its Objections to

Magistrate Judge Andrew Austin’s April 26, 2021 Order (Dkt. 941) as follows:

                                         I.      Introduction

        Plaintiffs’ Response devotes few pages to arguing why the outcome of the UnitedLex

comparison supports the magistrate’s severe sanction of privilege waiver. Instead, the bulk of their

response discusses unrelated discovery disputes claiming that Baylor’s overall conduct warrants this

severe sanction.    As discussed in Section II.D below, Plaintiffs’ attempt to portray Baylor as

obstructionist and its attorneys as dishonest mischaracterizes the record and relies on assertions that

in some instances are patently false.

        The evidence relating to the UnitedLex comparison—a highly technical and complex

undertaking—demonstrates the exact opposite of the false narrative urged by Plaintiffs. There is no

evidence that Baylor’s counsel delayed the UnitedLex comparison and no evidence that Baylor hid

documents or engaged in any improper conduct. To the contrary, the evidence shows that Baylor’s

counsel was unaware of a small sub-set of pre-June 15, 2016 documents that had not been previously

produced or logged. The severe sanction of privilege waiver is unjustified.

                                 II.      Argument and Authorities

A.      Waiver of privilege or work product protection is available as a discovery sanction only
        in cases of egregious or flagrant misconduct.

        According to Plaintiffs, a court has broad discretion to fashion any discovery sanction,

including privilege waiver, so long as the sanction is “lesser” than a death-penalty sanction. Dkt. 960

at 11-12. But neither case cited by Plaintiffs involves waiver of privilege or work product. See Law

Funder, L.L.C. v. Munoz, 924 F.3d 753 (5th Cir. 2019); Chilcutt v. United States, 4 F.3d 1313 (5th Cir.

1993). And their argument ignores the requirement that any sanction must be “just,” Ins. Corp. of

Ireland Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 707 (1982), and “the least severe sanction


                                                    1
      Case 6:16-cv-00173-RP-AWA Document 966 Filed 05/28/21 Page 3 of 20



adequate to achieve the proper functions of Rule 37(b)(2) under the particular circumstances.” Lincoln

Gen. Ins. Co. v. U.S. Auto Ins. Servs., Inc., 2018 WL 5885543, at *3 (N.D. Tex. Aug. 31, 2018) (citing

Smith & Fuller, P.A. v. Cooper Tire & Rubber Co., 685 F.3d 486, 488–90 (5th Cir. 2012) (emphasis

added)).

        Privilege or work product waiver is an extremely serious sanction—potentially more serious

than death-penalty sanctions because the waiver can impact other lawsuits. See Jones v. Am. Gen. Life

& Accident Ins. Co., 2002 WL 32073037, at *6 (S.D. Ga. 2002) (citing In re RDM Sports Group, Inc., 277

B.R. 415, 424 (N.D. Ga. 2002)) (describing privilege waiver as “the most extreme sanction that a court

can impose”); First Sav. Bank, F.S.B. v. First Bank Sys., Inc., 902 F. Supp. 1356, 1365 (D. Kan. 1995)

(noting that the “extreme prejudice” is “compounded” by the risk litigants may be forced to divulge

the information in other litigation); see also U.S. v. Phillip Morris Inc., 347 F.3d 951, 954 (D.C. Cir. 2003)

(describing waiver of privilege as a “serious sanction”); Butler v. Mueller Cooper Tube Co., 2018 WL

1750500, at *2 (N.D. Miss. 2018) (same); DL v. Dist. of Columbia, 274 F.R.D. 320, 325 (D.D.C. 2011)

(same); B&S Equip. Co. v. Truckla Servs., Inc., 2011 WL 2637289, at *5 (E.D. La. 2011) (same); Kelley v.

Swank, 2005 WL 8155611, at *4 (M.D. La. 2005) (same); cf. PIC Group, Inc. v. LandCoast Insulation, Inc.,

2011 WL 2669144, at *8 (S.D. Miss. 2011) (although sanctions were proper for “gross negligence” in

failing to preserve and produce ESI and “suspicious and inexcusable disregard” of court’s discovery

order, privilege waiver was a “severe sanction” and not justified). Whether characterized as bad faith,

unjustified delay, or inexcusable conduct, a high level of culpability is required to find waiver.

        Plaintiffs argue that Baylor misrepresented precedent regarding the level of culpability required

for privilege waiver. Dkt. 960 at 10-11. Plaintiffs’ focus on an editing error obscures the salient issue

before the Court: what level of culpability is required to find waiver of privilege?

        In EEOC, the Fifth Circuit discussed waiver resulting from “unjustified delay, inexcusable

conduct, or bad faith,” while Baylor’s brief stated “unjustified delay, inexcusable conduct, and bad



                                                      2
      Case 6:16-cv-00173-RP-AWA Document 966 Filed 05/28/21 Page 4 of 20



faith.” EEOC v. BDO USA L.L.P., 876 F.3d 690, 697 (5th Cir. 2017) (emphasis added). But in

EEOC, the Court cited United States v. Phillip Morris, which used “and,” not “or.” Phillip Morris, 347

F.3d at 954. And the origin of the “unjustified delay, inexcusable conduct, and bad faith” language is

First Savings Bank, F.S.B. v. First Bank System, Inc., 902 F. Supp. 1356 (D. Kan. 1995), which the D.C.

Circuit cited in Phillip Morris. In that case, defendants wholly failed to provide a timely privilege log.

Id. at 1358. When they finally produced a log two weeks before trial, it was insufficient; the magistrate

held it untimely and compelled production of privileged documents. Id. at 1359, 1363. The district

court reversed, holding that waiver is an appropriate sanction only for “egregious” conduct: “As the

federal rules, case law and commentators suggest, waiver of a privilege is a serious sanction most

suitable for cases of unjustified delay, inexcusable conduct, and bad faith.” Id. at 1361. The court

characterized privilege waiver as “the harshest [of] sanctions” that should be reserved “only for the

most flagrant violations.” Id. (citing E. Technologies, Inc. v. Chem-Solv, Inc., 128 F.R.D. 74, 75 (E.D. Pa.

1989)). Other courts also require bad faith or similar culpable conduct before privilege or work-

product waiver may occur. See, e.g., Am. Nat’l Bank & Trust Co. of Chi. v. Equitable Life Assurance Soc’y

of U.S., 406 F.3d 867, 879 (7th Cir. 2005) (“given the absence of bad faith, willfulness, or fault,” the

sanction of privilege waiver was improper); B&S Equp. Co., Inc., 2011 WL 2637289, at *5 (declining

to impose “serious sanction” of privilege waiver absent reason to find defendants’ actions were in

“bad faith” or “flagrant”); Parkcrest Builders, LLC v. Hous. Auth., 2017 WL 1426933, at *4 (E.D. La.

2017) (“While Liberty’s delayed responses and faulty responses might constitute waiver of other

objections,” the conduct was not “such a flagrant violation so as to waive any claims of privilege.”).

        The magistrate did not find bad faith or other culpable conduct with regard to any of the

privileged material that is the subject of this objection. Dkt. 941 at 4-5 (finding that Baylor did not

engage in “actionable misconduct” and that the magistrate was “satisfied with the detailed explanations

Baylor has provided for the vast majority of the discrepancies identified by UnitedLex’s audit”). The



                                                     3
       Case 6:16-cv-00173-RP-AWA Document 966 Filed 05/28/21 Page 5 of 20



magistrate noted that Plaintiffs presented “no evidence” questioning the majority of Baylor’s

explanations for the potential inconsistencies found by UnitedLex. 1 Id. at 5. Nonetheless, despite the

fact that Baylor was not aware of the documents at issue until after the UnitedLex comparison in

February 2020 and promptly produced or logged them by May 2020, the magistrate imposed the

extreme sanction of waiver for Baylor’s failure to log or produce them “years ago.” Id. at 7.

        The magistrate’s sanction was not based on Baylor’s conduct with regard to the privileged

material at issue but was based on a “zero tolerance” standard and the magistrate’s belief that Baylor’s

supplemental productions during this high-volume ESI litigation have delayed the case. Rather than

focus on the actual documents and conduct at issue, Plaintiffs use their opening pages to discuss past

disputes and press their theme of mendacity. In doing so, they distort the record, as shown below.

See Section II.D infra. Moreover, their allegations do not inform the analysis regarding the severe

sanction of privilege waiver for the small sub-set of documents logged by Baylor after the UnitedLex

comparison.

B.      Plaintiffs do not identify any evidence that Baylor’s production and logging of a small
        sub-set of pre-June 15, 2016 documents after the UnitedLex comparison was the result
        of improper conduct.

        The issue before this Court is whether Baylor’s logging of 589 clearly privileged PH documents

in May 2020 (out of more than 1.3 million documents)—the overwhelming majority of which are the

internal law firm files of PH that Baylor and its trial counsel did not receive from PH prior to the

UnitedLex comparison—supports the sanction of privilege waiver as to those documents. Dkt. 947

at 8; Dkt. 941 at 8-9. Instead of directly addressing this question, Plaintiffs argue the following:

        Had the court not ordered the UnitedLex comparison…over 12,000 unproduced or
        unlogged documents would have remained hidden in Cozen’s IT systems and
        in PH files. Under these circumstances, … Baylor cannot hide behind a purported

1
     Although the magistrate stated that Plaintiffs presented no evidence regarding the “majority” of
     Baylor’s explanations, in fact Plaintiffs presented no evidence—and the magistrate cited no
     evidence—rebutting any of Baylor’s explanations.



                                                    4
      Case 6:16-cv-00173-RP-AWA Document 966 Filed 05/28/21 Page 6 of 20



        technical error nor can it dismiss PH’s representations to the court in June 2017.
        Discovery sanctions exist to deter exactly this type of failure.

Dkt. 960 at 17-18.

        The reference to “12,000” documents is highly misleading. For example, 30 percent of these

documents are post-June 15, 2016 documents, and Baylor had no obligation to produce or log these

documents prior to the UnitedLex comparison. See Dkt. 906 at 25:19-25 (magistrate acknowledging

at hearing that there would be post-June 15, 2016 material that had not been reviewed by Baylor prior

to UnitedLex comparison); Dkt. 913-4 at 41:5-7 (Plaintiffs’ counsel stating in open court that

“obviously, the [documents] after [June 15, 2016], [Baylor] will not have produced, and nobody’s going

to catch their hair on fire because of that.”); se also Dkt. 934 at 2-3. The 12,000 figure also includes,

for example:

            •   1,176 Non-responsive documents properly accounted for by Baylor. See Dkt. 906
                at 24:17-25:4 (magistrate acknowledging that PH’s data would include non-
                responsive documents that had not been produced); e.g., 913-26 (example of
                non-responsive NCAA document); Dkt. 913-27 at 5 (parties’ agreement that
                documents related to third-party claims after the third-party had retained
                counsel need not be produced); Dkt. 146 at 8-9 (Baylor need not produce
                documents related to NCAA investigation); Dkt. 565 at 6 (“Baylor’s
                communications with the NCAA, the Big XII, and the Texas Rangers are not
                discoverable from any party to this case, including third parties”).

        •       1,540 Documents that Baylor actually matched to previously produced or
                logged documents using “MD5 Hash values”—a digital fingerprint that is the
                gold standard for ESI matching—or other metadata. See Dkt. 961 at 70:20-
                71:23 (magistrate stating that MD5 Hash values are regularly used in other
                contexts to identify duplicate documents); see also Dkt. 913-2 at ¶ 5.

        •       4,137 Paper documents that UnitedLex was unable to match because of copy-
                machine scanning anomalies, such as hole-punch marks being visible on one
                scanned document but not on its twin or pages with imaging errors. See Dkt.
                913-1 at ¶¶ 7, 12-20; Dkts. 909-1 – 909-3, 909-7; Dkt. 911-1.

See also Dkt. 904-1 at 8; see also Dkt. 913 at 8-11, 15-16. The magistrate’s privilege waiver sanction was

not based on 12,000 “hidden” documents, and there is no evidence of Baylor hiding anything.




                                                    5
      Case 6:16-cv-00173-RP-AWA Document 966 Filed 05/28/21 Page 7 of 20



       Plaintiffs’ remaining arguments are without merit. First, Plaintiffs argue even though the 589

documents at issue constitute a “miniscule fraction” of Baylor’s overall document production that fact

is of no matter—that “elephants are often hidden in mouseholes.” Dkt. 960 at 14. The problem with

this argument is that there are no elephants here. Baylor’s log shows that these particular law firm

documents are exactly the types of documents over which Baylor has asserted privilege since

commencement of discovery. Dkt. 947-1. Many of the documents are drafts of duplicative or nearly

duplicative documents logged by Baylor prior to the UnitedLex comparison years ago. Dkt. 947-2.

       Second, Plaintiffs argue that waiver is supported by Baylor’s “fail[ure] to timely assert privilege”

over these materials. Dkt. 960 at 15 (emphasis added). But Baylor from the outset objected to

producing any work-product materials created by PH during the Title IX investigation. See Dkt. 94-2

(objections to RFPs); Dkt. 104 (opposition to motion to compel); Dkt. 113 (June 2017 privilege log).

And when Baylor received PH’s subpoenaed documents for the first time in February 2020 when

UnitedLex transmitted them to Baylor, Baylor accounted for all of them and, in May 2020, produced

any unmatched, non-privileged documents as well as logs identifying the 589 privileged documents at

issue. Dkt. 836. These 589 documents were timely logged more than a year ago. Cognizant of the

Court’s busy docket, Baylor performed all of these tasks without guidance from the magistrate. 2

       Third, Plaintiffs dismiss the technical errors that prevented Baylor’s trial counsel from

obtaining these documents earlier in the litigation, describing them as “purported” and contending

that Baylor’s trial counsel should have uncovered the errors prior to the UnitedLex comparison. They

do not say how. Baylor’s declarations—which are uncontested—show that its trial counsel exercised

diligence in coordinating with the e-discovery vendor and the lawyers who worked on the Title IX



2
    Although the magistrate ordered UnitedLex to produce a comparison report by January 15, 2020
    and stated that “the Court will set a status conference to discuss next steps and deadlines,” Dkt.
    751, the magistrate never held a status conference and never identified any steps or deadlines for
    Baylor. Baylor imposed upon itself the May 2020 deadline. Dkt. 829.


                                                    6
      Case 6:16-cv-00173-RP-AWA Document 966 Filed 05/28/21 Page 8 of 20



investigation to gather all responsive information and ensure that it was logged or produced—

ultimately producing millions of pages and spending more than $4.5 million in vendor and contract

attorney fees as of May 2019. Dkt. 622-1 at ¶¶ 3, 5, 9-10; see also Dkt. 601-6 at ¶ 7-8. Baylor reasonably

relied, as the Court did, on Cozen’s representations that it had provided all of the PH responsive data

to Baylor for review, production, and logging. And Cozen attorneys, too, acted with diligence in

gathering responsive information across multiple sources based on the best information available to

them at the time. That a small sub-set of documents was inadvertently not provided to Baylor—a

veritable needle in a haystack of various computer platforms—is not Baylor’s or its trial counsel’s

fault. It is not evidence of bad faith or other culpable conduct on anyone’s part, but certainly not by

Baylor. Cf. Waste Mgmt. of Wash., Inc. v. Kattler, 776 F.3d 336, 341-42 (5th Cir. 2015) (finding that

district court abused its discretion and its findings were clearly erroneous when it held an attorney in

contempt; evidence showed the attorney’s client misled him about whether a thumb drive existed and

the attorney did not know at the time of his statements to the court that the thumb drive existed).

        Essentially, Plaintiffs want this Court to hold Baylor to a standard of perfection. But

perfection is not the standard for the imposition of sanctions, especially in the context of voluminous

ESI discovery. See infra Section IV. “[T]he Federal Rules of Civil Procedure do not require

perfection.” Slocum v. Int’l Paper Co., 2019 WL 8918747, at *3 (E.D. La. Mar. 15, 2019) (quoting

Freedman v. Weatherford Int’l Ltd., 2014 WL 4547039, at *2 (S.D.N.Y. Sept. 12, 2014) (noting that “the

defendant has reviewed millions of documents and produced hundreds of thousands, comprising

nearly 4.4 million pages, in this case. It is unsurprising that some relevant documents may have fallen

through the cracks.”); see also Reinsdorf v. Skechers U.S.A., Inc., 296 F.R.D. 604, 615 (C.D. Cal. 2013) (“A

party may comply in good faith with its discovery obligations and yet there may be supplemental

productions or even additional responsive documents that were inadvertently omitted.                  Such

supplemental productions or responses do not necessarily equate to discovery misconduct.”); The



                                                     7
      Case 6:16-cv-00173-RP-AWA Document 966 Filed 05/28/21 Page 9 of 20



Sedona Principles, Third Edition: Best Practices, Recommendations & Principles for Addressing Electronic Document

Production, 19 SEDONA CONF. J. 1, Cmt. 4.b., 91 (2018) (“It is neither reasonable nor feasible for a party

to search or produce information from every electronic source that might contain information relevant

to every issue in the litigation, nor is a party required to do so.”). The inadvertent mistakes regarding

a subset of documents, unknown to Baylor and its trial counsel, do not support the imposition of a

waiver sanction on Baylor.

C.      Plaintiffs have failed to show any prejudice from the May 2020 logging and production
        of a small sub-set of pre-June 15, 2016 documents after the UnitedLex comparison.

        Plaintiffs offer no specific evidence of prejudice flowing from the May 2020 production and

logging of the documents at issue. Instead, Plaintiffs broadly assert, without any supporting evidence,

that they have generally been prejudiced because discovery has taken a long time. Baylor agrees that

discovery has taken a long time—but not because of the production or logging of documents in

connection with the UnitedLex comparison, which was completed one year ago.

        As the Court is well aware, this suit consists of 15 separate plaintiffs alleging different sexual

assaults over more than a decade. They filed or joined lawsuits between 2016 and 2018 which were

consolidated for discovery in February 2019, which prompted an expansion of the discovery period

and essentially restarted the litigation clock due to the addition of new plaintiffs for whom discovery

had barely begun. Dkt. 913-3; Dkt. 1; Dkt. 2; Dkt. 14; Dkt. 21. As of May 2019—before the ramp

up of discovery involving the new plaintiffs—Baylor had searched the ESI of more than 60 custodians

and produced more than 3.3 million pages of documents, plus audio and video records and hundreds

of thousands of text messages. Dkt. 622-1 at ¶ 3. Along the way the parties had disputes over the

privacy interest of third parties and the scope of discovery, and Plaintiffs themselves also resisted

discovery which required court resolution. See, e.g., Dkts. 300-304; Dkt. 146; Dkt. 605; Dkt. 615.

Baylor’s ESI production in just 2018 took 20,000 hours of attorney, paralegal, and IT time. Dkt. 622-

1 at ¶ 5. And all of this was before the magistrate ordered in 2020—during a pandemic with lawyers


                                                       8
     Case 6:16-cv-00173-RP-AWA Document 966 Filed 05/28/21 Page 10 of 20



working on home internet—that Baylor run numerous new ESI searches on additional Baylor

custodians. Dkt 819; Dkt. 913-3 at 3; Dkt. 829. This backdrop provides the relevant context for

evaluating any delay.

        Setting aside the sheer volume of discovery, which has understandably brought complications

for both parties, Plaintiffs’ discovery requests slowed the discovery process: (i) they repeatedly sought

a large volume of plainly privileged attorney client and work product documents, including those from

the Office for General Counsel, imposing time-consuming privilege-logging and redactions on Baylor;

and (ii) Plaintiffs sought fourteen years’ worth of unrelated, third-party sexual assault files that required

special handling under federal privacy law and the Court’s protective orders. Baylor ultimately de-

identified thousands of student names from the sensitive records requested by Plaintiffs. Dkt. 622-1

at ¶ 5; see also Dkt. 622-3 at ¶ 5; Dkt. 302 at ¶¶ 3-5.

        In short, a confluence of events that predate UnitedLex has brought the parties to this point.

Although the magistrate’s expression of frustration is understandable, these delays provide no basis

for sanctioning Baylor by ordering a privilege waiver. Finally, Plaintiffs have identified no prejudice

from the logging of these documents, which occurred more than a year ago.

      D.        Plaintiffs’ response distracts from the relevant issues.

        Unable to show any improper conduct by Baylor with regard to the documents at issue,

Plaintiffs present misleading hit-and-run allegations to suggest that Baylor should be sanctioned for

other conduct that is not at issue. None of these allegations supports the waiver sanction.

                1.       Baylor did not submit “false” certifications.

        A certification must be complete and correct “as of the time it is made.” Ibarra v. Baker, 338

F. App’x 457, 470 (5th Cir. 2009) (quoting Fed. R. Civ. P. 26(g)(1)). Sanctions are appropriate if a

certification violates the rule “without substantial justification.” Id. (emphasis added). Here, neither

Plaintiffs’ response nor their original motion for sanctions rebuts the evidence that, at the time of the



                                                      9
     Case 6:16-cv-00173-RP-AWA Document 966 Filed 05/28/21 Page 11 of 20



certifications that pre-date the UnitedLex audit, Baylor’s counsel was unaware of a small sub-set of

pre-June 15, 2016 documents that had not been previously produced or logged. Baylor’s counsel

reasonably believed that they had obtained access to all responsive materials from the lawyers who

conducted the investigation and the vendor that hosted the investigators’ data. Dkt. 601-5; Dkt. 601-

6; Dkt. 612-1; see also Dkt. 913-1 at ¶ 8; Dkt. 913-12; Dkt. 913-15 at ¶¶ 8-11. When Baylor learned of

additional documents following the UnitedLex comparison, it promptly produced and logged these

documents in May 2020 exactly as contemplated by Rule 26(e) of the Federal Rules of Civil Procedure.

       Nevertheless, relying primarily on this Court’s order of June 7, 2019 (Dkt. 653), Plaintiffs claim

that Baylor gave false certifications. Dkt. 960 at 4. That order did not find that Baylor falsified a

certification. In that order, the Court expressed concern that Baylor, having previously certified its

production of PH documents in September 2018, had produced or logged additional PH documents

in the spring of 2019. Dkt. 653 at 32. The Court scheduled a hearing to receive further information.

Dkt. 653 at 31-33. At the hearing, Cozen explained the quality control processes that led to the

discovery of inadvertent errors, including a coding error. Dkt. 672 at 19-22. Cozen stated that they

identified the documents for trial counsel (id. at 21:5-23, 22:2-4), and trial counsel promptly produced

or logged them.     After receiving Cozen’s and Baylor’s explanations at the hearing, the Court

acknowledged that “there is going to be some margin of error, especially in a case with this complexity

with as many moving parts and types of privilege and confidential information.” Dkt. 672 at 26:5-11.

       Regarding the September 2018 certification referenced by Plaintiffs, the Court’s scheduling

order required Baylor and Plaintiffs to certify by September 17, 2018, that they had completed the

“production” of documents ordered by the Court. Dkt. 312. On September 28, 2018, Baylor certified

its “production of non-privileged documents.” 3 Dkt. 653 at 32 (emphasis added); Dkt. 618-2. Baylor’s



3
    An earlier email on September 18, 2018, stated that the production was nearing completion but
    that some FERPA redactions were still being applied. Dkt. 604-4.


                                                  10
     Case 6:16-cv-00173-RP-AWA Document 966 Filed 05/28/21 Page 12 of 20



statement was meant to indicate that it was still logging documents that had been tagged as privileged. 4

Dkt. 672 at 25:15-17. Plaintiffs themselves prepared a similar certification in which they referenced

the completion of their production, but they provided no privilege log to Baylor at that time. See Dkt.

605 at 2; Dkt. 672 at 25:15-17. Then, in March 2019, six months after certifying their production,

Plaintiffs produced 1,500 new documents without explanation. Dkt. 605-14 (email from Plaintiffs’

counsel); Dkt. 672 at 25:18-21; Dkt. 605 at 2.

        At the June 21, 2019 hearing, Baylor acknowledged that the September certifications of both

parties could have been more precise. Dkt. 672 at 25:11-21. Following the hearing, the Court entered

an order stating that Baylor had acknowledged that its September certification was “incorrect,” and

the Court “caution[ed] Baylor that even [an] inadvertent violation of a discovery order is eligible for

sanctions.” Dkt. 667 at 3. But the Court did not sanction Baylor, presumably because it accepted the

honest explanations provided to the Court by Baylor and Cozen. Indeed, the Court concluded the

hearing by acknowledging the “goodwill and professionalism of the lawyers in this case.” Dkt. 672 at

66:5-12.

        Plaintiffs are now asking the Court to uphold a severe sanction of waiver in 2021 based on

allegations that the Court reviewed in 2019 that did not result in a sanction. Plaintiffs are focusing on

the past because subsequent events provide no support for sanctions. Plaintiffs have not shown any

certification to be false. See, e.g., Dkt. 716, Dkt. 829. For example, on October 16, 2019, Baylor




4
    Due to the volume and content of the documents, which included university documents from in-
    house lawyers, Baylor’s team of reviewers tagged thousands of documents as containing privileged
    information or work product. Dkt. 622-1. Preparation of a privilege log of this magnitude
    required senior attorneys to review the team’s preliminary tagging decisions and reconcile
    potentially inconsistent tagging across email chains and other documents. Id. at ¶ 8. Regarding
    the law firm files, Baylor’s trial counsel worked closely with Cozen, regularly re-evaluating tagging
    decisions in light of the Court’s ongoing guidance. Baylor’s attorneys occasionally determined that
    certain items could be redacted, rather than withheld, and that some items tagged as privileged
    should be released, thus resulting in supplemental production. Id. at ¶ 9; Dkt. 612-1.


                                                   11
     Case 6:16-cv-00173-RP-AWA Document 966 Filed 05/28/21 Page 13 of 20



certified that it had produced all pre-June 15, 2016 non-privileged PH material and logs. Dkt. 716.

That certification specifically noted that UnitedLex was “still processing” PH material from PH’s law

firm files “and that those materials have not been produced to Baylor at this time.” Id. When Baylor’s

counsel finally received that material in February 2020, it learned that PH had provided to UnitedLex

some documents that counsel had not received before. On May 12, 2020, Baylor filed a detailed

advisory explaining all the actions that Baylor took in response to the UnitedLex audit, which included

preparing an accounting log to account for any unmatched documents and producing or logging any

apparently new documents. Dkt. 836.

                2.      Plaintiffs repeat debunked allegations of discovery abuse.

        Plaintiffs’ false narrative continues with their assertion that Baylor did not disclose until April

2019 that PH continued to perform work for Baylor after the Title IX investigation. Dkt. 621 at 1.

This Court initially relied on and credited Plaintiffs’ incorrect assertion in an order dated June 7, 2019.

Dkt. 653 at 31. In their response to Baylor’s objection, Plaintiffs selectively quote from that June 7

order, and they repeat the false statement that Baylor failed to timely disclose this information. But

their response fails to disclose that, at the subsequent hearing on June 21, 2019, this Court recognized

that Baylor had properly disclosed PH’s other legal work. At the hearing, Baylor identified several

instances of prior disclosure. Dkt. 672 at 9:21-13:22. 5 The Court acknowledged Baylor’s prior

disclosures. Id. at 13:16-18 (“So you can understand, not having been privy to those discussions, that




5
    Baylor objected early on to production of PH’s work on the investigation as well as any other
    matters on which PH had advised Baylor through the present day. See Dkt. 94-2 (Nos. 9, 10); Dkt.
    330-5 (Nos. 9, 10); Dkt. 336 at 4; Dkt. 532-1 at ¶ 8 (September 2018 declaration from Baylor’s
    general counsel stating “Pepper Hamilton continued to perform additional legal services for Baylor
    University that were separate from the sexual assault investigation.”).



                                                    12
     Case 6:16-cv-00173-RP-AWA Document 966 Filed 05/28/21 Page 14 of 20



it appeared to me as though that was being raised for the first time?”). Plaintiffs’ incomplete discussion

in their response is misleading. 6

        Plaintiffs’ response also falsely accuses Baylor of “whiting out” a paragraph from a Baylor

police report before producing the document in 2017. 7 Dkt. 960 at 1-2 (citing Dkt. 144). In 2017, at

the dawn of discovery in this case, Baylor produced records regarding Jane Doe 2 from Baylor’s Title

IX Office. That file included a copy of a September 2004 Baylor police report that the Title IX Office

received from the police department back in 2015—before this litigation. Dkt. 169 at 4; Dkt. 169-6

at ¶ 5. When trial counsel produced the Title IX file, it produced the file exactly as it was maintained

by the Title IX office. Dkt. 169-6 at ¶ 5. The copy of the police report in the Title IX file did not

contain a paragraph marked “Dept Information Only.” Id. at ¶¶ 5-6. Instead of discussing the matter

with Baylor’s counsel, Plaintiffs filed the accusation in a pleading with the Court on the eve of an

unrelated hearing. Dkt. 153 at 2; 7/28/17 Hearing Tr. at 14:13-22. Baylor asked for the opportunity

to investigate and respond, which this Court granted. 7/28/17 Hearing Tr. at 15:1-8, 17:13-17.

Baylor’s counsel explained in a declaration that the document in the Title IX file was produced exactly

as it had been provided to that office by the police department in 2015. Dkt. 169-6.

        Finally, Plaintiffs suggest that Baylor is guilty of withholding (or threatening to withhold)

documents based on unilateral determinations of relevance. Dkt. 961 at 1, 2. Baylor has done no

such thing. Plaintiffs point first to language in this Court’s order on Plaintiffs’ June 2017 motion to

compel, in which the Court stated that “Baylor may not pick and choose what documents it deems

relevant to Baylor’s claims” and must seek a protective order if wishes to withhold documents. Dkt.


6
    Plaintiffs’ response also falsely accuses Baylor of misrepresenting the scope of the PH
    investigation, based on the fact that a copy of Jane Doe 7’s school investigative file was found in
    the documents that PH gave to UnitedLex. Plaintiffs lodge this accusation without acknowledging
    the uncontested testimony that PH did not obtain the file until after this lawsuit was filed. Dkt.
    913-15 at ¶¶ 4-7; see also Dkt. 961 (11/20/20 Hearing Tr.) at 47-50, 57-61.
7
     This document is unrelated to the documents addressed by the magistrate’s order.



                                                   13
     Case 6:16-cv-00173-RP-AWA Document 966 Filed 05/28/21 Page 15 of 20



146 at 12; see also Dkt. 582 at 16. But the quoted language was in response to Baylor’s arguments

regarding Plaintiffs’ discovery requests being overly broad and burdensome; moreover, Baylor made

these arguments in timely filed objections, in response to Plaintiffs’ motion to compel over Baylor’s

timely filed objections and in its own motion for protection. Dkt. 94-2; Dkt. 97; Dkt. 100. Likewise, when

Plaintiffs served subpoenas on dozens of current and former employees seeking documentation that

Baylor believed to be outside the scope of permissible discovery, it did exactly what the Court

suggested and sought a protective order. Dkt. 335 at 6 (“Baylor prays that the Court issue a protective

order forbidding the subpoenas”). While Baylor made relevance arguments in those pleadings—which

apparently prompted the Court to make the statements Plaintiffs quote—far from being evidence that

Baylor was unilaterally and improperly withholding documents, the pleadings show that Baylor was

following the court-guided procedure outlined in the federal rules.

        Plaintiffs’ unrelated and unfounded accusations shed no light on the question of whether the

magistrate abused its discretion in ordering a waiver of privilege as to 589 documents that were logged

after Baylor’s counsel received them from UnitedLex. The severe sanction of privilege waiver is

reserved for instances of egregious conduct. See infra Section II. Here, there is no evidence of bad

faith, unjustified delay, or inexcusable conduct. The severe sanction of waiver in this case is out of

proportion and an abuse of discretion and must be rejected.

      E.        Plaintiffs’ Response does not address Baylor’s objection to UnitedLex’s
                comparison of an additional 4,200 logged documents.

        The magistrate’s order also requires Baylor to pay UnitedLex to perform yet another

comparison of 4,200 documents that Baylor determined were previously logged. Dkt. 941 at 9-10.

Plaintiffs’ Response does not address Baylor’s objection to: (i) the magistrate’s refusal to allow Baylor

to provide additional documents to UnitedLex for purposes of the 4,200 document comparison, or

(ii) the magistrate’s holding that the results of that comparison shall be “conclusive.” Therefore,




                                                   14
     Case 6:16-cv-00173-RP-AWA Document 966 Filed 05/28/21 Page 16 of 20



Baylor will not address these issues again, other than to note Plaintiffs’ apparent lack of objection to

Baylor’s position.

      F.        Plaintiffs’ FERPA argument misstates the law.

        Plaintiffs claim that “neither FERPA notices nor anonymization is legally required.” Dkt. 960

at 19. This is untrue. As this Court correctly found in 2018, even in a Title IX case, before a university

may release a third-party student’s education records in response to a court order, the records must

be de-identified; otherwise, the student is entitled to advance written notice before disclosure. Dkt.

300; see also Ragusa v. Malverne Union Free Sch. Dist., 549 F. Supp. 2d 288, 293-94 (E.D.N.Y. 2008) (no

FERPA violation if identifiers are redacted). When unredacted records are at issue, advance notice

gives the student a chance to object. 20 U.S.C. § 1232g(b)(2)(B); 34 C.F.R. § 99.31(a)(9)(i) & (ii). A

court then must evaluate whether the student’s privacy rights outweighs the plaintiff’s interests. See,

e.g., Doe v. Rollins Coll., 2019 WL 11703979, at *5-6 (M.D. Fla. Apr. 10, 2019). Privacy violations are

“no less objectionable” merely because the records are released pursuant to a court order. Yu v. Idaho

St. Univ., 2017 WL 1158813, at *2 (D. Idaho Mar. 27, 2017) (citation omitted).

        In the Title IX cases cited by Plaintiffs, students received FERPA notices and objected.

The courts ultimately found relevance to the Title IX claims and determined conditions of disclosure.

See Moeck v. Pleasant Valley Sch. Dist., 2014 WL 4988274, at *1-3 (M.D. Pa. Oct. 7, 2014); Bigge v. Dist.

Sch. Bd. of Citrus Cty., 2011 WL 6002927, at *2-3 (M.D. Fla. Nov. 28, 2011). Far from holding that

FERPA interferes with Title IX, the courts followed the procedures as Congress intended—just as

this Court did when it set out the procedure for redaction and/or notice for students identified in

discovery in this case. Dkt. 156; Dkt. 301; see also, e.g., Dkts. 355-358.

        In this case, the magistrate’s quick deadline for production deprived Baylor of sufficient time

to identify the multitude of affected students and send FERPA notices and created the need for Baylor

to file an objection and seek a stay. Thereafter, at the May 7, 2021 hearing, the magistrate indicated



                                                    15
      Case 6:16-cv-00173-RP-AWA Document 966 Filed 05/28/21 Page 17 of 20



that his order was not intended to require the production of third-party student records without

pseudonym redactions, and Baylor understands from Plaintiffs’ response that they do not object to

the production of these documents with pseudonym redactions either. Therefore, Baylor requests: (i)

for efficiency’s sake, that Baylor and UnitedLex not be required to re-produce any documents that

have already been produced with pseudonym redactions to Plaintiffs; 8 and (ii) to the extent Baylor and

UnitedLex are required to produce documents that were previously logged (i.e., rather than produced),

that before production Baylor be allowed to mark any documents containing personally identifiable

information from student records as “Attorneys Eyes Only” as required by this Court’s protective

order and pseudonym redact to ensure that these unrelated third party’s privacy rights are respected.

                                             III.    Prayer

           Therefore, for the reasons stated in this reply and in Baylor’s objection (Dkt. 947), Baylor

requests that this Court reverse the magistrate’s April 26, 2021 Order (Dkt. 941) to the extent it: (i)

compels the production of privileged or work product documents by Baylor; (ii) refuses to allow

Baylor to provide additional documents to UnitedLex for purposes of its 4,200 document comparison;

(iii) holds that the results of UnitedLex’s 4,200 document comparison shall be “conclusive”; and (iv)



8
    The magistrate’s order directs Baylor (individually and through UnitedLex) to re-produce: (i) 1,114
    items that Baylor already produced to Plaintiffs in May 2020; and (ii) 1,261 documents that Baylor
    matched to a document produced prior to the UnitedLex comparison. Dkt. 941 at 8-9. On May
    11, 2021, the deadline in the magistrate’s order:
    (i)       As to the first category, Baylor re-produced the 1,114, removing any privilege redactions,
              but with pseudonym redactions still in place on 33 of the documents, pending the Court’s
              ruling on this objection.
    (ii)      As to the second category, Baylor provided UnitedLex with a list of the documents that
              did not contain FERPA redactions and which UnitedLex could re-produce. It did so on
              May 19, 2021. This leaves 355 documents from this second category that contain FERPA
              redactions only (no privilege redactions) and were not re-produced unredacted.
    Requiring Baylor (individually and through UnitedLex) to re-apply pseudonym redactions to these
    documents—documents that have been in Plaintiffs’ possession for over a year now—is
    unnecessary and will only serve to further delay discovery in this case.



                                                    16
     Case 6:16-cv-00173-RP-AWA Document 966 Filed 05/28/21 Page 18 of 20



requires the production of unredacted educational records with personal identifying student

information without any confidentiality protections as afforded by FERPA and this Court’s protective

order.




                                                17
Case 6:16-cv-00173-RP-AWA Document 966 Filed 05/28/21 Page 19 of 20



                              Respectfully submitted,
                              THOMPSON & HORTON LLP

                              By:/s/ Lisa A. Brown
                              Lisa A. Brown
                              State Bar of Texas No. 03151470
                              lbrown@thompsonhorton.com
                              Ryan H. Newman
                              State Bar of Texas No. 24059944
                              rnewman@thompsonhorton.com
                              Phoenix Tower, Suite 2000
                              3200 Southwest Freeway
                              Houston, Texas 77027-7554
                              (713) 554-6741 (telephone)
                              (713) 583-7934 (fax)

                              Holly G. McIntush
                              State Bar of Texas No. 24065721
                              hmcintush@thompsonhorton.com
                              8300 N. MoPac Expressway, Suite 220
                              Austin, TX 78759
                              (512) 615-2350 (telephone)
                              (512) 682-8860 (facsimile )

                              WEISBART SPRINGER HAYES LLP

                              Julie A. Springer
                              State Bar of Texas No. 18966770
                              jspringer@wshllp.com
                              Sara E. Janes
                              State Bar of Texas No. 24056551
                              sjanes@wshllp.com
                              Geoff Weisbart
                              State Bar of Texas No. 21102645
                              gweisbart@wshllp.com
                              Mia A. Storm
                              State Bar of Texas No. 24078121
                              mstorm@wshllp.com
                              212 Lavaca Street, Suite 200
                              Austin, Texas 78701
                              (512) 652-5780
                              (512) 682-2074 (facsimile)

                              COUNSEL FOR DEFENDANT
                              BAYLOR UNIVERSITY




                                18
     Case 6:16-cv-00173-RP-AWA Document 966 Filed 05/28/21 Page 20 of 20



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing motion was served upon

Plaintiffs’ counsel of record on May 28, 2021, via the Court’s ECF/CMF electronic service system as

follows:

       Mr. Chad W. Dunn (Attorney in Charge)                Via ECF: chad@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       4407 Bee Caves Road, Suite 111
       Austin, Texas 78746

       Mr. K. Scott Brazil                                   Via ECF: scott@brazilanddunn.com
       BRAZIL & DUNN, L.L.P.
       13231 Champion Forest Drive, Suite 460
       Houston, Texas 77069

       Mr. Jim Dunnam                                    Via ECF: jimdunnam@dunnamlaw.com
       Ms. Andrea Mehta                                 Via ECF: andreamehta@dunnamlaw.com
       Ms. Eleeza Johnson                               Via ECF: eleezajohnson@dunnamlaw.com
       DUNNAM & DUNNAM, L.L.P.
       4125 West Waco Drive
       Waco, Texas 76710

       Ms. Laura Benitez Geisler                                Via ECF: lgeisler@textrial.com
       Mr. Sean J. McCaffity                                  Via ECF: smccaffity@textrial.com
       Jody L. Rodenberg                                      Via ECF: jrodenberg@textrial.com
       Alexandria Risinger                                     Via ECF: arisinger@textrial.com
       George (Tex) Quesada                                    Via ECF: quesada@textrial.com
       SOMMERMAN, MCCAFFITY,
        QUESADA & GEISLER, LLP
       3811 Turtle Creek Boulevard, Suite 1400
       Dallas, Texas 75219-4461


                                                      /s/ Lisa A. Brown
                                                      Lisa A. Brown




                                                 19
